Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 (independent Claims 1, 12, and 20, and their dependent Claims) are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is D’Amico (2011/0086701 A1, cited on 01-06-2020 892).  D’Amico pertains to tiered reward levels (Abst.; Fig. 4, Paras. 69 to 78; Claim 1).  The present claims pertain to a casino management networked computer system.  The networked computer system includes a database server computer including a database server processor coupled to a database memory device, and a patron evaluation server computer including a processor.  The database server processor programmed to generate and store a patron program file including a plurality of patron account records.  Each patron account record includes a unique patron ID associated with a patron, a tier level indicator, and patron wagering data. The tier level indicator is associated with a tier level assigned to the patron account record.  The tier level is selected from a ranked group of tier levels.  Each of the ranked group of tier levels is associated with a plurality of award benefits provided by a casino property to the patron.  Each gaming transaction record includes a transaction date and a wager amount of a corresponding gaming transaction.  The database server processor is also programmed to generate and store a tier level program file including a plurality of tier level data records.  Each tier level data record is associated with a tier level and includes a tier level indicator associated with a corresponding tier level, a tier point amount, an evaluation period including a number of days, and a renewal period including a number of days. The patron evaluation processor is programmed to initiate a tier review operation including accessing the plurality of patron account records and selecting patron account records having gaming transaction occurring within a predefined period of time.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715